Case 3:20-cv-09211-MAS-ZNQ Document 11 Filed 08/18/20 Page 1 of 1 PagelD: 408

YESKOO HOGAN & TAMLYN, LLP
A NEW YORK LIMITED LIABILITY PARTNERSHIP

 

ATTORNEYS AT LAW
RICHARD C. YESKOO' 139 SOUTH STREET NEW YGRK OFFICE
@ 488 MADISON AVENUE, 20" FLOOR
SOM Pate? NEW PROVIDENCE, NEW JERSEY 07974 NEW YORK, NY 10022
; TEL: (908) 464-8300 (212) 983-0900
toneen Nyean AR FAX: (908) 464-2828

August 18, 2020

Hon. Zahid N. Quraishi

United States Magistrate Judge
United States District Court
402 East State Street

Trenton, NJ 08608

Re: AC Holdco, Inc. v. Beable Education, Inc., No. 3:20-ev-0921 1 (MAS)(ZNQ)
Dear Judge Quraishi:

I represent the defendants Beable Education, Inc. and Saki Dodelson in this matter. Iam
writing to respectfully request that you enter an order admitting Jeffrey 1.D. Lewis, Stephen
Kenny and Mital B. Patel of the law firm Foley Hoag LLP pro hac vice in this matter. Counsel
for plaintiffs, Kevin H. Marino, has consented to their admission per the annexed emails. |
enclose a proposed order and the Supporting Declarations of Jeffrey 1.D, Lewis, Stephen Kenny
and Mital B. Patel, which are also being filed on ECF.

  
 

Respegtfully submitty
tal Uy
Le . Yedle

 
 

cc: Kevin H. Marino (by ECF)
